Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the amendment filed October 14, 2022.

3.	Claim 1 has been amended.

4.	Claim 1 has been examined and is pending with this action.


Response to Arguments
5.	Applicant's arguments filed October 14, 2022, have been fully considered and after further consideration, although one of ordinary skill in the art would concur Cross’s explicitly teaching of suppressing/ignoring commands (i.e., inputs), clearly suggests functionality of “disregarding any subsequent commands”, regardless of where the command inputs originate from, Kwon has been cited to better teach the missing claim limitation and to expedite prosecution.  Therefore, any arguments with respect to the amended limitations are moot in view of the new grounds of rejection below.
The examiner, as promised in the interview conducted October 18, 2022, the examiner reviewed the contents of the specification (pages 12-13) with respect to the switching functionality but could not find any functional elements that would assist in expediting prosecution.
The examiner’s suggestion at this time to expedite prosecution, is to amend the claims to incorporate novel functional elements or additional elements that which improve upon known functions pertaining to remote mobile workstation.  
The applicant arguments seem to be relying heavily on the matter of where the navigation command originates.  Specifically, the architecture of the first and second input device as claimed embodied in a single pilot workstation.  Whereas Cross teaches first and second input devices pertain to separate devices of remote user 400 and local user 500.  Clearly, irrespective of where the inputs originate, the functionality remains the same…  subsequent commands from any other input devices other than the second input device will be disregarded, ignored, overwritten, discarded or dropped.  
For these reasons and the rejection set forth below, claim 1 remains rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross et al. (US 2010/0076600) in view of Kwon (US 2014/0075330).
As per claim 1, Cross teaches a remote presence system, comprising: 
a remote mobile workstation comprising a controller and a drive system (see Cross, [0045]: “Furthermore, the mobile robot 100 includes a drive system 130 for propelling and steering the mobile robot 100 in accordance with user input”); and 
a pilot workstation operatively coupled to the remote mobile workstation in a peer-to-peer network configuration (see Cross, FIGURE 4; and Abstract: “The remote user can connect to the mobile robot via the Internet using a peer-to-peer VoIP protocol, and control the mobile robot to navigate about the mobile robot's environment”), 
the pilot workstation comprising a first input device and a second input device (see Cross, [0051]: “In addition to telecommunication data, the remote terminal 430 includes robot control input devices such as a keyboard 436, joystick 437, and/or mouse 438”), 
such that navigation commands configured to be input from a pilot operating on the first input device and the second input device are communicated to the remote mobile workstation and utilized to provide navigation controls of the drive system by the controller (see Cross, [0045]: “Furthermore, the mobile robot 100 includes a drive system 130 for propelling and steering the mobile robot 100 in accordance with user input”; and [0051]: “the remote terminal 430 includes robot control input… the remote user 400 causes the remote terminal 430 to transmit a robot control signal”).
wherein the controller of the remote mobile workstation is configured to switch from a first state of navigation control of the drive system, wherein the first state of navigation control is based upon receiving, at a first time, a first navigation command generated by and communicated from the first input device of the pilot workstation at the remote mobile workstation, to a second state of navigation control of the drive system, wherein the second state of navigation control is based upon receiving, at a second time, a second navigation command generated by and communicated from the second input device of the pilot workstation at the remote mobile workstation (see Cross, [0064]: “When there is conflict between the commands issued by the remote user 400 and the local user 500, the telecommunication processor may arbitrate between the two users by selecting which commands to suppress based on a rule set or priority allocation, for example”; and [0065]: “the mobile robot 100 may permit operation of the privacy button 561 on the RC unit 560 to always override any conflicting command received from the remote terminal 430”), 
wherein the switching from the first state to the second state of navigation is based upon receiving the second navigation command from the second input device at the second time later than the first time (see Cross, [0051]: “By manipulating the robot control input devices 436, 437, the remote user 400 causes the remote terminal 430 to transmit a robot control signal to the base station 200 via the Internet 901. The robot control signal may include commands instructing the mobile robot 100 to turn, to move forward, to cause a manipulator or effector to operate (e.g., such as commanding a robotic arm to grasp an object, or commanding a robot camera-aiming mechanism to change the viewing angle of the robot camera 196), or to perform other actions in accordance with remote user input”; and [0064]: “When there is conflict between the commands issued by the remote user 400 and the local user 500, the telecommunication processor may arbitrate between the two users by selecting which commands to suppress based on a rule set or priority allocation, for example”).
Although Cross explicitly teaches of input device of the pilot workstation at the remote mobile workstation (see rejections above) and further teaches of suppressing commands (see Cross, [0064]: “When there is conflict between the commands issued by the remote user 400 and the local user 500, the telecommunication processor may arbitrate between the two users by selecting which commands to suppress based on a rule set or priority allocation, for example”) and ignoring commands (see Cross, [0065]: “the telecommunication processor preferentially selects robot control commands from the local user 500 (and discards or ignores robot control commands from the remote user 400) when there is conflict between the local user's commands and the remote user's commands. For example, when the remote user 400 commands the mobile robot 100 to turn right but the local user 500 commands the mobile robot 100 to turn left, the mobile robot 100 would turn left--i.e., obeying the local user's command while ignoring the remote user's command”), to expedite prosecution, Cross is not relied upon to teach the newly amended limitation “upon switching to the second state of navigation control, disregard any subsequent navigation commands received after the second time communicated from the first input device”.
Kwon teaches upon switching to the second state of navigation control, disregard any subsequent navigation commands received after the second time communicated from the first input device (see Kwon, page 8, Claim 11, “if a first access to a first display object having a display attribute corresponding to a first input means of the plurality of input means is performed by using the first input means, changing a display state of the first display object according to the first access; and the limitedly permitting of the accesses comprises: if a second access to the first display object is performed by using input means other than the first input means, ignoring the second access”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Cross in view of Kwon so that upon switching to the second state of navigation control, disregard any subsequent navigation commands received after the second time communicated from the first input device.  One would be motivated to do so because Cross teaches “commands to suppress based on a rule set or priority allocation” (see Cross, [0064]).


Conclusion
7.	For the reasons above, claim 1 has been rejected and remain pending.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/
Primary Examiner, Art Unit 2449